Citation Nr: 0845101	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C, and if so, whether service connection for same 
is warranted.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that reopened and denied the veteran's previously denied 
claim of entitlement to service connection for hepatitis C.  
The veteran's claim of entitlement to service connection for 
hepatitis C was previously denied by the RO in Buffalo, New 
York in a November 2004 rating decision.  

The issue of entitlement to service connection for hepatitis 
C, addressed in the REMAND portion of the decision below, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for hepatitis C was previously denied in a November 2004 
rating decision.  The veteran was notified of that decision 
but failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence as to the veteran's claim of entitlement to 
service connection for hepatitis C received since the last 
final denial in November 2004 is new, in that it is not 
cumulative and was not previously considered by decision 
makers, and it is also material because it raises a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied the 
veteran's claim of entitlement to service connection for 
hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hepatitis C.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 
2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:        (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in April 2004 and in July 2004 were sent 
to the claimant.  The VCAA letters fully satisfy the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  See Pelegrini II.

In addition, as this case involves new and material evidence, 
the Board notes that a VCAA letter to the claimant dated in 
June 2007, subsequent to his reopen his claim of entitlement 
to service connection for hepatitis C, satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).

The June 2007 VCAA letter also informed the veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, the RO should provide the veteran with a 
VA examination and a specific opinion as to his claim of 
entitlement to service connection for hepatitis C should be 
obtained. 

The veteran has not indicated that he was seen regarding his 
hepatitis C by any other provider or at any other time than 
the treatment reflected in the current medical records on 
file.  While the veteran has not indicated that the 
disability giving rise to the issue on appeal, hepatitis C, 
was considered by the Social Security Administration in its 
determination to provide disability benefits, evidence 
contained in the veteran's Social Security disability 
benefits claim may be of use in deciding the claim on appeal.  
Therefore, the veteran's service treatment records and all 
identified and authorized post-service treatment records 
available and relevant to the issue on appeal, as well as his 
Social Security disability claim, will have been requested or 
obtained.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA will have been fulfilled, subsequent 
to completion of the remand directives listed below, and no 
further action is necessary under the mandate of the VCAA, 
after the aforementioned records have been obtained and VA 
examination has been conducted.

New and Material Evidence

Service connection for hepatitis C was previously denied in a 
November 2004 rating decision.  Although the RO reopened and 
subsequently denied the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnet v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

The claim of entitlement to service connection for hepatitis 
C may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claim in February 2007, 
in the form of a Statement in Support of Claim.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's claim of entitlement to 
service connection for hepatitis C and his service treatment 
records.  The RO found that there was no current evidence 
that indicated diagnosis or treatment for hepatitis C.  The 
veteran's claim of entitlement to service connection for 
hepatitis C was denied.  

The veteran applied to reopen his claim of entitlement to 
service connection for hepatitis C in February 2007.  Newly 
received evidence since November 2004 includes post-service 
VA treatment records and the veteran's own statements, to 
include his August 2007 Notice of Disagreement, and his 
November 2007 Substantive Appeal.

The Board finds that the evidence as to the veteran's claim 
of entitlement to service connection for hepatitis C received 
since the last final decision in November 2004 is new in that 
it was not previously considered by agency decision makers, 
or cumulative or redundant of other evidence of record.  

The Board finds that the evidence as to the veteran's claim 
of entitlement to service connection for hepatitis C received 
since the last final decision in November 2004 is also 
material in that it relates to an unestablished fact, 
specifically the diagnosis and treatment of hepatitis C, and 
thus raises a reasonable possibility of substantiating his 
claim.  38 C.F.R. § 3.303 (2008).  

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the veteran's claim of entitlement to 
service connection for hepatitis C has been received, and 
such claim is reopened. 

As the Board has determined that new and material evidence 
has been submitted as to the veteran's claim of entitlement 
to hepatitis C, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the Statement of the 
Case dated in November 2007 provided the appellant with the 
laws and regulations pertaining to consideration of the claim 
on the merits.  Additionally, the appellant provided 
arguments addressing his claim on the merits in his own 
statements.  Given that the appellant had adequate notice of 
the applicable regulations, the Board finds that the veteran 
would 


not be prejudiced by the Board's review of the merits of the 
claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

The claim of entitlement to service connection for hepatitis 
C is reopened, and to this extent only, the appeal is 
granted.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

Evidence of record indicates that the veteran is in receipt 
of Social Security disability benefits.  It appears that the 
veteran's Social Security disability benefits claim has not 
been associated with the claims file.  Records associated 
with the veteran's Social Security disability benefits claim 
may include evidence pertinent to his claim of entitlement to 
service connection for hepatitis C.  Because VA is on notice 
that there are additional records that may be applicable to 
the veteran's claim and because these records may be of use 
in deciding the claim, these records are relevant and should 
be obtained.  

Further, the veteran asserts, in his February 2007 request to 
reopen his previously denied claim of entitlement to service 
connection for hepatitis C, and in his August 2007 Notice of 
Disagreement, that he contracted the hepatitis C virus as a 
result of risk factors to which he was exposed in service.  
Specifically, the veteran cites inoculation by air gun and 
high-risk sexual activity in Korea.  While the veteran has 
denied risk factors including a history of intravenous drug 
use in his statements in support of his claim, during VA 
treatment in October 2006 the veteran reported a history of 
recreational drug use, and during VA treatment in January 
2003 the veteran admitted to intravenous drug use at age 
seventeen and eighteen.  

As the veteran has not yet been afforded a VA examination 
with respect to his claim of entitlement to service 
connection for hepatitis C, the etiology of same remains 
unclear.  Accordingly, a remand for a VA examination is 
necessary in order to fairly address the merits of his claim.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R.      § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's Social 
Security disability benefits claim.  
Specifically, the RO should request 
from the Social Security Administration 
all records related to the veteran's 
claim for disability benefits, 
including all medical records and 
copies of all decisions or 
adjudications.  All efforts to obtain 
such records should be fully 
documented, and the RO should associate 
a negative response from the Social 
Security Administration if records are 
not available.

2.  After receipt of any additional 
records, request a VA examination of 
the veteran. The claims folder should 
be made available to the examiner and 
the report should note that review.  
Based upon an interview of the veteran 
and a review of the claims folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any currently diagnosed hepatitis 
C was present during the veteran's 
service or is etiologically related to 
the veteran's active military service, 
to include as due to exposure to 
infected blood as a result of 
inoculation by air gun, or high-risk 
sexual activity in Korea.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale. In 
giving this rationale the examiner 
should discuss the veteran's service, 
preservice, and postservice risk 
factors/activities, to include any 
intravenous drug use, high risk 
activity, etc.


Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (an examination was inadequate 
where the examiner did not comment on 
the veteran's report of in-service 
injury but relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).

3.  Readjudicate the claim of 
entitlement to service connection for 
hepatitis C, considering the evidence 
contained in the veteran's Social 
Security disability benefits claim as 
well as any additional evidence added 
to the record.  If the action remains 
adverse to the veteran, provide the 
veteran with a Supplemental Statement 
of the Case and allow the veteran an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


